DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss.
On November 9, 2009, Plaintiffs filed a Complaint appealing Defendant's Notice on Intention to Add Tax Due to Omitted Property for Account #1394814, Map #1607090000100, Situs: Address Unknown, dated August 26, 2009.
On March 12, 2010, Defendant's representative, Bryce Krehbiel, Residential Appraiser, wrote that "the County has agreed to rescind the omitted property letter dated August 5, 2009." Defendant's representative wrote that "[a] new omitted property letter will be issued for the same structure(s) but revised seeking back year payments for only the 2006, 2007, and 2008 tax years. * * * [i]t seems that both parties are satisfied with the outcome and the corrections mentioned above." (Def's Ltr at 1, Mar 12, 2010.) *Page 2 
Because the notice Plaintiffs are appealing has been rescinded, there is no justiciable issue before the court. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of March 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Presiding Magistrate Jill A.Tanner on March 30, 2010. The court filed and entered this Decisionon March 30, 2010.